 638DECISIONSOF NATIONALLABOR RELATIONS BOARDStevensTrucking,Inc.,Employer-PetitionerandBuildingMaterial and Dump Truck Drivers LocalNo. 36,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca and International Union of Operating Engineers,Local No. 12,AFL-CIO.' Case 21-RM-1724October 29, 1976DECISION, ORDER, AND DIRECTION OFNEW EXPEDITED ELECTIONSBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn August 27, 1975, pursuant to Sections8(b)(7)(C) and 9(c) of the National Labor RelationsAct, as amended, and Section 102.77 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Acting Regional Director for Re-gion 21 on the basis of an administrative investiga-tion directed an expedited election in a unit of alldrivers, loader operators, and mechanics employedby the Employer, placing both picketing Unions onthe ballot. Thereafter, pursuant to Section 102.80(c)of the National Labor Relations Board Rules andRegulations, the Unions filed separate requests onAugust 29 and September 2, 1975, for special permis-sion to appeal from the Acting Regional Director'saction, contending, in essence,- that he erred in con-cluding that the Unions were acting as joint repre-sentatives and that their picketing encompassed anoverall unit of the Employer's employees, and re-questing that the election be stayed pending decisionon appeal. The National Labor Relations Board de-nied the requests. Pursuant to the Acting RegionalDirector's direction, an election was conducted onSeptember 5, 1975, in which the employees votedagainst representation.' Thereafter, each Union filedsimilar objections.After an investigation, the Regional Director, onSeptember 26, 1975, issued a Decision and Certifica-tion of Results of Election in which he overruled theobjections filed by the Unions. Thereafter, OperatingEngineers requested review of the Regional Direc-tor's decision, alleging prejudicial error in the denialof a hearing on the issues of the joinder of theunions, without their consent, and the appropriate-ness of the unit, and urged that the election be setaside and a hearing conducted.1Sometimes referred to herein as Teamsters and Operating Engineers2 The tallyshowed that,of approximately eight eligibles,seven voted. onefor, and five against,the unions,and one cast a challenged ballot.By telegraphic order dated November 19, 1975, theBoard granted the request for review. The Boardconcluded that substantialissueshad been raisedwith regard to the propriety of placing the Unions onthe ballot as joint representatives and with regard tothe appropriateness of the overall unit; remanded thecase to the Regional Director for the purpose of con-ducting a hearing with respect to suchissues;direct-ed that the record made at the hearing be transferredto the Board for decision; and stayed the certifica-tion issued by the Regional Director pending theBoard's decision.Pursuant thereto, a hearing was held before Hear-ing Officer Theodore Horn on December 9 and 10,1975.All parties appeared and participated at thehearing. Full opportuntiy to be heard, to examineand cross-examine witnesses, and to introduce evi-dence bearing upon theissueswas afforded all par-ties.Thereafter, all parties filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the-Na-tional Labor' Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed. The Board has considered the entire recordin this case, including the briefs of the- parties, andmakes the following findings:The Employer is a California corporationengagedin the sand and gravel business in San Diego Countywhere it has two locations,one inthe San PasqualValley and the other at Lake Hodges, approximately4 to 5 miles from the San Pasqual location. The Em-ployer's operations consist largely of screening sand,filling its trucks, and delivering its products to cus-tomers. The record reveals that in performing its op-erations the Employer employs' approximately 10employeesand utilizesloaders; i.e., heavy equipmentto load the trucks or hoppers, and seven trucks,among other equipment needed.The record shows that in early July 1975 Team-sters Local 36 business agent, Galvas, met with theEmployer's president and owner, Stevens, at thelatter's office. At that meeting, according to Galvas,he told Stevens that it was his responsibility to speakto him in regard to a short-form agreement. Galvas,whose testimony varied somewhat, stated that Ste-vens said "it was not feasible, due to economics, tosign an agreement." Galvas admitted he did not pre-sent Stevens an agreementat that timebut assumedhe had been given onesome time earlierby anotherTeamsters official. Stevens confirmedthemeetingwith Galvas and knew that he represented Local 36and that the Local represented truckdrivers.226 NLRB No. 107 STEVENS TRUCKING, INC.The record also shows that, later in July, Galvasand Ramsey, who had known Stevens for a numberof years, states that he asked Stevens about "upgrad-ing" his agreement, referring to his sand, rock, andgravel agreement.' Stevens then talked about "eco-nomics"; i.e.,how much he was making and what itcost him to process his material. Ramsey believedthat Galvas separately asked Stevens in that meetingto sign an agreement.Stevens confirms that a meet-ing with Ramsey and Galvas occurred; he deniedthat at the time of that meeting he was aware of theOperating Engineers Exhibit 1 agreement; and hetestified thatGalvas did not specifically refer to a"Teamsters agreement"but just said "agreement."Upon the foregoing and the entire record in this case,we are unable to conclude that the Unions at anytime manifested an intention to represent all of theEmployer's employees on a joint basis.On August 4 picketing of the Employer's premisescommenced and was conducted by each of the twounions whose pickets carried signs bearing the fol-lowing legends.The Teamsters picket sign reads as follows:StevensTruckingdoes not have a labor contractwith Teamsters Local 36 forthe drivers of this truck.Sanctioned by the San Diego Bldg. TradesThe sign used by the Operating Engineers bears thelegend:OperatingEngineers#12StevensTruckingNoContractSanctionedby S. D. Building Trades CouncilAFL-CIOThe picketing continued on a daily basis, apparentlythrough September 5, 1976.There is also record evidence regarding area bar-gaining which demonstrates that both the Teamstersand the Operating Engineers are signatories to amaster agreement with the Rock Producers Associa-tion of San Diego County and are signatories to3Admittedinto evidence as Operating EngineersExh I is a copy of atwo-page agreement entered intoSeptember 20, 1971,between StevensTrucking and Local 12 in which,amongother things, the Employer agreesto acceptand be bound by the terms and conditions of multiemployeragreements applicableto the Employer's operations The agreement statesthat the Employer is not a signatory to any recognized OperatingEngineersmultiemployer agreement It also containsthe written words "Rock SandGravel"and the signature of Stevens as well as signaturesfor the UnionStevens admitted that it was his signature and initials on the agreement butotherwise denied any knowledge of it.639short-form agreements with a number of sand andgravel producers who are not members of that mul-tiemployer group. The agreements in evidence dis-close that the units represented by the Teamsters en-compass various types of drivers as well as truck me-chanics whereas the units represented by the Operat-ing Engineers include employees classified,inter alia,as "screenman," or "skiploader," "heavy duty repair-man," among others, but does not include truckdriv-ers or truck mechanics. Thus, the units covered bythese agreements, viewed in conjunction with otherrecord evidence, likewise tend to support the Unions'unit contentions.4Considering the record as a whole, we concludethat it was error to place the two Unions on the bal-lot as joint representatives seeking to represent anoverall unit. Accordingly, we shall vacate the resultsof the election previously conducted herein and setaside the election, and we shall direct new expeditedelections in the following units which we find to beappropriate for the purpose of collective bargainingwithin themeaning of Section 9(b) of the Act.UNIT A: All full-time and regular part-timetruck drivers and truck mechanic employed bythe Employer, excluding all other employees, of-fice clerical employees, guards and supervisorsas defined in the Act.UNIT B: All full-time and regular part-timeloader-operators,screenmenor conveyormen,heavy dutyrepairmen,excluding all other em-ployees, office clerical employees, guards andsupervisors as defined in the Act.'4 Although the Employer contends that truckdrivers also work as loaderoperators, the record evidence discloses that these employees are predomi-nantly engaged in truckdriving duties and properly belong in a separateunitFurther,we conclude from the record as a whole that the Teamsterspicketing was aimed not only at the drivers but also at the truck mechanicThis conclusion is supported,in part, by the Teamsters agreement in evi-dence which covers truckdrivers as well as truck mechanics,classificationsof employees traditionally represented by that Union. Moreover, while Gal-vas did not spell out the classifications of employees for whom it soughtrecognition from Stevens,we view his request for a"short form" agreementas encompassing such employees Inasmuch as the Employer'smechanic,Frank Mell, works on the Employer's trucks as well as other equipment andwhen not engaged in such duties performs truckdriving functions, he isincluded in Unit A found appropriate herein The remaining employees ofthe Employer comprise classifications which the evidence shows are tradi-tionally represented by the Operating Engineers and to whom that Union'spicketing was aimedAccordingly,they are included in Unit B5An issue as to the status of leadmen Monk was raised on the recordOperating Engineers took the position that he was a supervisor,whereas theEmployer contends he should be included in the unit According to therecord,Monk was challenged in the initial election Testimony was takenconcerning Monk's duties and authority, however, while it appears he doesnot possess any primary supervisory indicia,he "oversees that everything isworking properly"and consults with Stevens concerning disciplinary prob-lems Inasmuch as the nature of his direction of the employees is unclear aswell as the extent of his authority,if any, to recommend action affecting theemployees'status,Monk shall be permitted to vote under challenge in unitB as his duties are similar to those included in the unit 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERcase be, and it hereby is, vacated; and that the elec-tion be, and it hereby is, set aside.It is hereby ordered that the certification of results[Direction of new expedited elections omitted fromof election issued September 26, 1975, in the instantpublication.]